EXHIBIT 10.1

 
 
 
 
 
 
MIDWAY GOLD CORP.
 
SHARE PURCHASE AGREEMENT
 
November 21, 2012
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

   
Page
      1. Interpretation 1          1.1 Definitions 1    1.2 Interpretation 2   
1.3 Entire Agreement 2    1.4 Invalid Provisions 2 

 

2. Purchase and Sale of the Purchased Shares 2          2.1 Purchase and Sale 2 
  2.2 Issuance of Purchased Shares 3 

  

3. Representations and Warranties of the Company  3          3.1 No Registration
Required 3    3.2 No Integration of Offerings or General Solicitation 3    3.3
No Solicitation in Canada 3    3.4 The Purchase Agreement 3    3.5 Authorization
of the Purchased Shares 3    3.6 No Material Adverse Change 3    3.7 Preparation
of the Financial Statements 4    3.8 Material Subsidiaries 4    3.9
Incorporation and Good Standing of the Company and its Material Subsidiaries 4 
  3.10 Capitalization and Other Capital Stock Matters 4    3.11
Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required 4    3.12 No Material Actions or Proceedings 5    3.13 All
Necessary Permits, Etc. 5    3.14 Properties 6    3.15 Employee Plans 6    3.16
Title to Properties 6    3.17 Tax Law Compliance 7    3.18 Company Not an
“Investment Company” 7    3.19 Insurance 7    3.20 Compliance with Environmental
Laws 7    3.21 Solvency 8    3.22 No Restriction on Dividends 8    3.23
Disclosure Controls and Procedures 8    3.24 Money Laundering 8    3.25 Foreign
Corrupt Practices Act 9 

 

4. Representations and Warranties of the Purchaser 9          4.1 Authorization
9    4.2 Purchase Entirely for Own Account 9    4.3 Disclosure of Information 9 
  4.4 Investment Experience 9    4.5 Accredited Investor - Canada 10    4.6
Accredited Investor - United States 10    4.7 No Registration 10    4.8
Restricted Securities 10    4.9 Legend  10 

 
 
i
 

--------------------------------------------------------------------------------

 
 

  4.10 PATRIOT Act 11    4.11 Own Counsel 11    4.12 Tax Consequences 11    4.13
No General Solicitation or Advertisement 11 

 

5. Closing 11          5.1 Time and Place of Closing 11    5.2 Delivery of the
Purchased Shares and Purchase Price 11 

 

6 Conditions of Purchaser Obligations at Closing 11          6.1 Representations
and Warranties 12    6.2 Performance 12    6.3 No Litigation 12    6.4
Compliance Certificate 12    6.5 Registration Rights Agreement 12    6.6
Opinions of Company Counsel and Title Reports 12    6.7 Consents 12    6.8
Constating Documents 12 

 

7. Conditions of the Company’s Obligations at the Initial Closing 12         
7.1 Representations and Warranties 12    7.2 Payment of Purchase Price 13 

 

8. Post-Closing Covenants 13          8.1 Use of Proceeds 13 

 

9. Miscellaneous 13          9.1 Survival 13    9.2 Successors and Assigns 13   
9.3 Governing Law 13    9.4 Notices 13    9.5 Finder’s Fee 13    9.6 Expenses
14    9.7 Amendments and Waivers 14    9.8 Indemnification 14    9.9 Assignment
14    9.10 Counterparts 14 

 
 
ii
 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT is made on the 21st day of November, 2012, by and
among Midway Gold Corp., a corporation incorporated pursuant to the laws of the
Province of British Columbia, Canada (the “Company”), and [_____________] (the
“Purchaser”).
 
WHEREAS, the Company desires to issue from treasury and sell to the Purchaser,
and the Purchaser desire to purchase from the Company, for the consideration and
on the terms and conditions hereinafter provided, a total of [_____________]
Series A Preferred Shares (the “Series A Preferred Shares”) in the capital of
the Company (the “Purchased Shares”).
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:
 
1.             Interpretation..
 
1.1           Definitions,.
 
“Affiliate” means, with respect to the Person then being referred to, any other
Person who directly or indirectly controls, is controlled by, or is directly or
indirectly under common control with, such Person, and includes any Person in
like relation to an Affiliate.
 
“Agreement” means this share purchase agreement and all schedules and exhibits,
if any, attached to this share purchase agreement, in each case as they may be
supplemented, amended, restated or replaced from time to time, and the
expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions refer to this Agreement; and unless otherwise indicated, references
to Articles, Sections, Schedules and Exhibits are to the specified Articles,
Sections, Schedules and Exhibits, if any, of this Agreement.
 
“Business Day” means a day other than: (i) a Saturday; (ii) a Sunday; (iii) any
day that it is a statutory holiday in the Province of Ontario, Canada or the
State of Colorado; and (iv) any other day on which the commercial banks are not
open for the regular conduct of business in Toronto, Ontario, Canada or Denver,
Colorado;
 
“Canadian Securities Laws” means the securities laws, and the regulations
thereunder, of, and the applicable published rules, policy statements, blanket
orders, instruments, rulings and notices of the securities regulatory
authorities in, any applicable Canadian province.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Exchanges” means the TSX Venture Exchange and the NYSE MKT.
 
“Gold Rock Property" means the real property described as the Subject Claims in
the Gold Rock Title Report.
 
“Golden Eagle Property” means the real property described in the Golden Eagle
Title Report.
 
“Knowledge” means the actual knowledge, as of the date of this Agreement, of the
President and Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer, Vice President of Environmental Affairs and Vice President of
Administration, without any duty of further inquiry.
 
“Pan Property” means the real property described as the Subject Claims in the
Pan Title Report.
 
“Party” means a party hereto.
 
“Person” means any individual, corporation, partnership, limited liability
company, limited partnership, limited liability partnership, firm, joint
venture, association, joint-share company,
 
 
 

--------------------------------------------------------------------------------

 
 
unincorporated organization, trust, trustee, executor, administrator or other
legal personal representative, regulatory body or agency, Governmental Authority
or other entity howsoever designated or constituted.
 
“Properties” means the Gold Rock Property, the Golden Eagle Property, the Pan
Property, the Spring Valley Property and the Tonopah Property.
 
“Regulation D” means Regulation D under the U.S. Securities Act (as defined in
this Section 1.1).
 
“Regulation S” means Regulation S under the U.S. Securities Act (as defined in
this Section 1.1).
 
“Spring Valley Property” means the real property described as the Subject Claims
and the Fee Property in the Spring Valley Title Report.
 
“Tonopah Property” means the real property described as the Subject Claims in
the Tonopah Title Report.
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.
 
“U.S. Person” has the meaning ascribed thereto in Rule 902(k) of Regulation S
under the U.S. Securities Act.
 
1.2           Interpretation.
 
(a)           Whenever herein the singular is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.
 
(b)           Unless otherwise expressly provided, the words “include”,
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation”.
 
(c)           The captions and headings used in this Agreement are for
convenience only and do not in any way affect, limit, amplify or modify the
provisions hereof.
 
1.3           Entire Agreement.
 
This Agreement (including any agreement entered into concurrent with or pursuant
to this Agreement or attached as a schedule or an exhibit) constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
 
1.4           Invalid Provisions.
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. Furthermore, the Parties
shall negotiate in good faith to duly amend this Agreement by replacing such
illegal, invalid or unenforceable provision with a legal, valid and enforceable
provision, the economic effect of which comes as close as possible to that of
such illegal, invalid or unenforceable provision.
 
2.             Purchase and Sale of the Purchased Shares.
 
2.1           Purchase and Sale.
 
Subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements herein contained, on
December 13, 2012 (or such earlier or later date as mutually agreed by the
Company and the Purchaser, the “Closing”), the Company agrees to
 
 
2
 

--------------------------------------------------------------------------------

 
 
issue, sell and convey to the Purchaser free and clear of all Liens, and the
Purchaser hereby subscribes for and agrees to purchase from the Company, for an
aggregate purchase price equal to $[___________] (the “Purchase Price”),
[__________] Purchased Shares. The Parties acknowledge that the Initial Purchase
Price has been determined based on a price of US$1.85 per Purchased Share.
 
2.2           Issuance of Purchased Shares.
 
At the Closing, the Company shall deliver to the Purchaser a certificate,
registered in the name of the Purchaser, representing ownership by the Purchaser
of the Purchased Shares and the Purchaser shall pay to the Company the Purchase
Price by bank draft, certified cheque or wire transfer of immediately available
funds to a bank account designated by the Company.
 
3.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchaser, as of the date hereof, that:
 
3.1           No Registration Required.  Subject to compliance by the Purchasers
with the representations and warranties set forth in Section 4 hereof, it is not
necessary in connection with the offer, sale and delivery of the Purchased
Shares to the Purchasers in the manner contemplated by this Agreement to
register the Purchased Shares under the U.S. Securities Act, to qualify, by
prospectus or otherwise, the distribution of the Purchased Shares under the
Canadian Securities Laws.
 
3.2           No Integration of Offerings or General Solicitation.  The Company
has not, directly or indirectly, solicited any offer to buy or offered to sell,
and will not, directly or indirectly, solicit any offer to buy or offer to sell,
in the United States, to or for that account or benefit of any U.S. Person or
any person in the United States, any security which is or would be integrated
with the sale of the Purchased Shares in a manner that would require the
Purchased Shares to be registered under the U.S. Securities Act.  None of the
Company its respective affiliates (as such term is defined in Rule 501(b) under
Regulation D (each, an “Affiliate”)), or any person acting on any of their
behalf has engaged or will engage, in connection with the offering of the
Purchased Shares, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the U.S. Securities Act.  With respect
to those Purchased Shares sold in reliance upon Regulation S, (i) none of the
Company its respective Affiliates or any person acting on their behalf has
engaged or will engage in any directed selling efforts within the meaning of
Rule 902(c) of Regulation S and (ii) each of the Company and its respective
Affiliates and any person acting on their behalf has complied and will comply
with the offering restrictions set forth in Regulation S.
 
3.3           No Solicitation in Canada.  Neither the Company, nor any person
acting on its behalf, has, directly or indirectly, (i) made offers or sales of
any security, or solicited offers to buy any security, under circumstances that
would require the distribution of the Purchased Shares in any Canadian province
or territory to be qualified by a prospectus filed in accordance with the
Canadian Securities Laws or (ii) has engaged in any advertisement of the
Purchased Shares in any printed media of general and regular paid circulation,
radio or television or any other form of advertising in connection with the
offer and sale of the Purchased Shares in such province.
 
3.4           The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company.
 
3.5           Authorization of the Purchased Shares.  The Purchased Shares to be
purchased by the Purchasers from the Company have been duly authorized for
issuance and sale by the Company pursuant to this Agreement and, at the Closing
Date, will have been duly authorized for issuance and sale; and (ii) the form of
certificate representing the Purchased Shares has been duly approved and adopted
by the Company and complies with the provisions of the Business Corporations Act
(British Colombia) relating thereto.
 
3.6           No Material Adverse Change.  Subsequent to June 30, 2012:
(i) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or
 
 
3
 

--------------------------------------------------------------------------------

 
 
prospects, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.
 
3.7           Preparation of the Financial Statements.  The consolidated
financial statements of the Company, together with the related notes, present
fairly the financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified.  Such financial statements of the Company have been prepared
in conformity with generally accepted accounting principles as applied in the
United States.
 
3.8           Material Subsidiaries.  Pan-Nevada Gold Corporation and Midway
Gold US Inc. are subsidiaries material to the Company’s business, operations,
cash flow and financial position (the “Material Subsidiaries”).
 
3.9           Incorporation and Good Standing of the Company and its Material
Subsidiaries.  Each of the Company and its Material Subsidiaries has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation (to the extent such concept is
recognized in such jurisdiction) and has corporate power and authority to own,
lease and operate its properties and to conduct its business and, in the case of
the Company to enter into and perform its obligations under this
Agreement.  Each of the Company and its Material Subsidiaries is duly qualified
as a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.  All
of the issued and outstanding capital stock of each Material Subsidiary of the
Company has been duly authorized and validly issued, is fully paid and
nonassessable and, to the extent of its ownership, directly or through
subsidiaries, is owned by the Company free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim.  Except as otherwise disclosed in
writing to the Purchaser, on the date hereof, the Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the Material Subsidiaries, and the Company owns 100% of each such
subsidiary or entity.
 
3.10           Capitalization and Other Capital Stock Matters.  All of the
outstanding common shares of the Company (the “Common Shares”) have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with applicable federal, state or provincial securities
laws.  None of the outstanding Common Shares were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company.  There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries except as otherwise set out in the Cap Table.  A true and correct
capitalization table is attached hereto as Exhibit 3.10 (the “Cap Table”).
 
3.11           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  (i) None of the Company or its Material
Subsidiaries is in violation of its Notice of Articles or Articles or any law,
administrative regulation or administrative or court decree applicable to the
Company or any Material Subsidiary (“Violation”) or (ii) none of the Company or
its subsidiaries is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject (each, an “Existing Instrument” and, collectively, the
“Existing Instruments”), except for such Violations or Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement and the issuance
and delivery of the Purchased Shares, and
 
4
 

--------------------------------------------------------------------------------

 
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action and (i) will not result in any violation of
the provisions of the Notice of Articles or Articles of the Company or any
Material Subsidiary, (ii) will not conflict with or constitute a breach of, or
Default or a Debt Repayment Triggering Event (as defined below) under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or its subsidiaries pursuant to, or require
the consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change or except
for such consents as have been obtained and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or its subsidiaries, except for such violations
as would not, individually or in the aggregate, result in a Material Adverse
Change.  No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s execution, delivery and performance of
this Agreement, or the issuance and delivery of the Purchased Shares, or
consummation of the transactions contemplated hereby and thereby, except (i) for
filings, registrations and recordings which have been made and the filing of
certain notices and the payment of filing fees required by Canadian Securities
Laws, including, without limitation, the filing of a report of exempt
distribution under NI 45-106 with, payment of applicable filing fees to, the
Purchased Shares regulatory authority in each jurisdiction of Canada in which
sales of the Purchased Shares are made.  As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company.
 
3.12           No Material Actions or Proceedings.  Except as otherwise
described in and specifically set forth on Exhibit 3.12, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s Knowledge, (i) threatened against or affecting the Company or its
subsidiaries, or (ii) which have as the subject thereof any property owned or
leased by, the Company or its subsidiaries, where in any such case there is a
reasonable possibility that such action, suit or proceeding might be determined
adversely to the Company or such subsidiary and any such action, suit or
proceeding, if so determined adversely, would not, individually or in the
aggregate, result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement.  The Company
has not received notice of any securities commission orders or cease trade
orders with respect to any securities of the Company or its subsidiaries.
 
3.13           All Necessary Permits, Etc.  Each of the Company and its Material
Subsidiaries possesses such valid and current certificates, licenses,
authorizations or permits issued by the appropriate regulatory agencies or
bodies necessary to conduct their current businesses, including any
certificates, licenses, authorizations and permits required to conduct its
business, except such as would not, individually or in the aggregate, result in
a Material Adverse Change.  The Company and its Material Subsidiaries are in the
process of obtaining or believes (without representing or warranting) it will be
able to obtain in the ordinary course any additional certificates, licenses,
authorizations or permits issued by the appropriate regulatory agencies or
bodies necessary to explore for, develop and mine minerals ore and metals on the
Properties.  Neither the Company nor any of its Material Subsidiaries has
received any notice of proceedings relating to the revocation, suspension or
amendment of, or non-compliance with, any such certificate, license,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could result in a Material Adverse
Change.  None of the Company or any of its Material Subsidiaries is in default
or violation of any such certificate, license, authorization or permit (except
where such default or violation would not, individually or in the aggregate,
result in a Material Adverse Change).  The Company’s execution, delivery and
performance of this Agreement, and the issuance and delivery of the Purchased
Shares, and consummation of the transactions contemplated hereby and thereby do
not and will not conflict with, or result in a breach of or non-compliance with
any of the terms or provisions of, or constitute a default under, any of such
certificate, license, authorization or permit except such as would not,
individually or in the aggregate, result in a Material Adverse Change.  To the
Company’s Knowledge, there is no threatened or pending change in any law, rule
or regulation referred to above that would not, individually or in the
aggregate, result in a Material Adverse Change.
 
 
5
 

--------------------------------------------------------------------------------

 
 
3.14           Properties.  The Company has provided to the Purchaser title
reports dated effective as of February 21, 2012, regarding the Pan Property and
Gold Rock Property (the “Pan and Gold Rock Title Reports”).  The Company has
provided to the Purchaser title reports dated effective as of March 29, 2012,
February 21, 2012 and February 21, 2012, respectively, regarding the Golden
Eagle Property, the Spring Valley Property and the Tonopah Property (the “Golden
Eagle, Spring Valley and Tonopah Title Reports,” and together with the Pan and
Gold Rock Title Reports, the “Title Reports”).  All representations and
warranties of the Company in this Agreement are subject to the comments,
qualifications and exceptions set forth in the Title Reports (none of the
qualifications and exceptions in such Title Reports, either individually or in
the aggregate, will result in a Material Adverse Change).  The Company has
complied with all requirements of National Instrument 43-101, including but not
limited to the preparation and filing of technical reports.  The Company or one
of its wholly-owned subsidiaries is the entity that holds record title or a
leasehold interest as the case may be to the mining claims and other properties
that make up the Properties.  The Properties are held under valid, subsisting
and enforceable title documents (except as disclosed in the Title Reports (none
of the qualifications and exceptions in such Title Reports, either individually
or in the aggregate, will result in a Material Adverse Change)) sufficient to
permit the Company to explore the minerals relating thereto (subject to all
applicable federal, state and local permitting laws and regulations).  Except as
may be disclosed in the Title Reports (none of the qualifications and exceptions
in such Title Reports, either individually or in the aggregate, will result in a
Material Adverse Change), all such mining claims have been validly located and
recorded in accordance with all applicable laws and, subject to the existence of
a discovery of a valuable mineral on each of such claims, are valid and
subsisting.  The Company has paid or caused to be paid all mining claim
maintenance fees required by federal law and has timely made or will timely make
all associated filings and recordings required by state and federal law.  The
Company or one of its Material Subsidiaries has obtained, is in the process of
obtaining, or believes (without representing or warranting) it will be able to
obtain in the ordinary course all necessary surface rights, access rights and
other necessary rights and interests relating to the Properties granting the
Company or one of its Material Subsidiaries the right and ability to explore for
minerals, ore and metals for development purposes as are appropriate in view of
the rights and interest therein of the Company and its subsidiaries with only
such exceptions as do not materially interfere with the use made by the Company
or its subsidiaries of the rights or interests so held, subject to the comments,
qualifications and exceptions set forth in the Title Reports (none of the
qualifications and exceptions in such Title Reports, either individually or in
the aggregate will result in a Material Adverse Change) and subject to all
applicable federal, state and local permitting laws and regulations. Subsequent
to the effective date of each of the Title Reports as set out above, nothing has
occurred with respect to the ownership,  status, validity or good standing of
the Properties or the rights of the Company and its subsidiaries in and to the
Properties that would change, or that could reasonably be expected to result in
a change to, the representations and warranties given in this Section 3.14 or
that has, since such effective dates, or might in the future result in a
Material Adverse Change.
 
3.15           Employee Plans.  The Company has not, and has never had, any
obligation with respect to a defined benefit pension plan or arrangement.
 
3.16           Title to Properties.  Subject to the comments, qualifications and
exceptions set forth in the Title Reports (none of the qualifications and
exceptions in such Title Reports, either individually or in the aggregate will
result in a Material Adverse Change), as of February 21, 2012 with respect to
the Pan and Gold Rock Properties, and as of March 29, 2012, February 21, 2012
and February 21, 2012, respectively, with respect to the Golden Eagle, Spring
Valley and Tonopah Properties, the Company or its subsidiaries owns or leases,
as the case may be, all of the Properties and all of the assets reflected as
owned or leased in the financial statements referred to in Section 3.7 above, in
each case free and clear of any security interests, mortgages, liens,
encumbrances, equities, claims and other defects, other than as set forth in the
Title Reports (none of the qualifications and exceptions in such Title Reports,
either individually or in the aggregate, will result in a Material Adverse
 
 
6
 

--------------------------------------------------------------------------------

 
 
Change) and except for any other security interests, mortgages, liens,
encumbrances, equities, claims and other defects that do not materially and
adversely affect the value of such property and do not materially interfere with
the use made or proposed to be made of such property by the Company or such
subsidiary.  Subject to the comments, qualifications and exceptions set forth in
the Title Reports (none of the qualifications and exceptions in such Title
Reports, either individually or in the aggregate will result in a Material
Adverse Change), as of February 21, 2012 with respect to the Pan and Gold Rock
Properties, and as of March 29, 2012, February 21, 2012 and February 21, 2012,
respectively, with respect to the Golden Eagle, Spring Valley and Tonopah
Properties, the real property, improvements, equipment and personal property
held under lease by the Company or any subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.  Any water rights used by the Company or its subsidiaries to
irrigate or otherwise supply its properties: (i) have been validly applied for
and maintained and are in good standing; (ii) are not subject to any claims of
adverse possession or other disputes; (iii) have been used according to their
terms and conditions; and (iv) have been put or will be, within the time
permitted under applicable law, to beneficial use on the Properties. Subsequent
to the effective date of each of the Title Reports as set out above, nothing has
occurred with respect to the ownership,  status, validity or good standing of
the Properties or the rights of the Company and its subsidiaries in and to the
Properties that would change, or that could reasonably be expected to result in
a change to, the representations and warranties given in this Section 3.16 or
that has, since such effective dates, or might in the future result in a
Material Adverse Change.
 
3.17           Tax Law Compliance.  The Company and its Material Subsidiaries
have filed all material federal, provincial, territorial, state and foreign
income and franchise tax returns or have properly requested extensions thereof
and have paid all material taxes required to be paid by any of them and, if due
and payable, any related or similar assessment, fine or penalty levied against
any of them except as may be being contested in good faith and by appropriate
proceedings.  The Company has made adequate charges, accruals and reserves in
the applicable financial statements referred to in Section 1 above in respect of
all federal, provincial, territorial, state and foreign income and franchise
taxes for all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined.
 
3.18           Company Not an “Investment Company”.  The Company has been
advised of the rules and requirements under the U.S. Investment Company Act of
1940, as amended (the “Investment Company Act”).  The Company is not, and is not
required to be, registered under the Investment Company Act, and after receipt
of payment for the Purchased Shares and the application of the proceeds
therefrom will not be required to be so registered.  The Company will conduct
its business in a manner so that it will not become subject to the Investment
Company Act while any Purchased Shares remain outstanding.
 
3.19           Insurance.  Each of the Company and its Material Subsidiaries is
insured by recognized, financially sound institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for its businesses.  The Company has no reason to
believe that it or any of its Material Subsidiary will not be able (i) to renew
its existing insurance coverage as and when such policies expire or (ii) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.
 
3.20           Compliance with Environmental Laws.  Except as otherwise
disclosed in on Schedule 3.20 or as would not, individually or in the aggregate,
result in a Material Adverse Change, to the Company’s Knowledge: (i) none of the
Company or its subsidiaries is in material violation of any federal, provincial,
territorial, state, local or foreign law or regulation relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including without limitation, laws and regulations relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, non-compliance with any permits or other governmental authorizations
required for the operation of the business of each of the Company and its
subsidiaries under applicable Environmental Laws, or non-compliance with the
terms and conditions thereof, nor has the Company or any of its subsidiaries
received any written communication, whether from
 
 
7
 

--------------------------------------------------------------------------------

 
 
a governmental authority, citizens group, employee or otherwise, that alleges
that the Company or any of its subsidiaries is in violation of any Environmental
Law; (ii) there is no unremedied claim, action or cause of action filed with a
court or governmental authority, no investigation with respect to which the
Company has received written notice, and no written notice by any person or
entity alleging potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Company
or any of its subsidiaries, now or, if not yet remedied, in the past
(collectively, “Environmental Claims”), pending or threatened against the
Company, any of its subsidiaries or any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law; and (iii) there are no past
or present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law for which the Company or its
subsidiaries would be liable or form the basis of a potential Environmental
Claim against the Company, any of its subsidiaries or against any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.
 
3.21           Solvency.  The Company is, and immediately after the Closing Date
will be, Solvent.  As used herein, the term “Solvent” means, with respect to the
Company on a particular date, that on such date (i) the fair market value of its
assets is greater than the total amount of its liabilities (including contingent
liabilities), (ii) the present fair salable value of its assets is greater than
the amount that will be required to pay the probable liabilities on its debts as
they become absolute and matured, (iii) it is able to realize upon its assets
and pay its debts and other liabilities, including contingent obligations, as
they mature and (iv) immediately after the Closing Date, it does not have
unreasonably small capital.
 
3.22           No Restriction on Dividends.  No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.
 
3.23           Disclosure Controls and Procedures.  The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system.  Based on the Company’s most recent
evaluation of internal control over financial reporting, the Company’s auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of internal control
over financial reporting, there have been no significant changes in internal
controls or in other factors that are reasonably likely to materially affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
 
3.24           Money Laundering.  The operations of the Company and its
subsidiaries are in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency,
 
 
8
 

--------------------------------------------------------------------------------

 
 
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
3.25           Foreign Corrupt Practices Act.  Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director or officer
of the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith, except where such failure
would not, individually or in the aggregate, result in a Material Adverse
Change.
 
4.             Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants and covenants with the Company, as to itself, as
of the date hereof that:
 
4.1           Authorization.  The Purchaser has full power and authority to
enter into this Agreement and this Agreement constitutes valid and legally
binding obligations, enforceable in accordance with their respective terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable laws.
 
4.2           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement the Purchaser hereby
confirms, that the Purchased Shares will be acquired for investment purposes
only for the Purchaser, as principal for its own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in or otherwise distributing the same. By executing this
Agreement, the Purchaser further represents that the Purchaser does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Purchased Shares.
 
4.3           Disclosure of Information.  The Purchaser believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Purchased Shares. The Purchaser further represents that it has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Purchased Shares and
the business, properties, prospects and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 3 or the right of the Purchaser to rely thereon.
 
4.4           Investment Experience.  The Purchaser is an investor in securities
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Purchased Shares.
 
9
 

--------------------------------------------------------------------------------

 
 
4.5           Accredited Investor - Canada.  The Purchaser is an “accredited
investor” as that phrase is defined in National Instrument 45-106 – Prospectus
and Registration Exemptions of the Canadian Securities Administrators.
 
4.6           Accredited Investor - United States.  The Purchaser is an
"accredited investor" as defined in Rule 501(a) of Regulation D.
 
4.7           No Registration.  The Purchaser is aware that the Purchased Shares
and the common shares of the Company issuable upon conversion thereof have not
been registered under the U.S. Securities Act, or any securities laws of any
state of the United States and that the Purchased Shares and the common shares
of the Company issuable upon conversion thereof may not be offered, sold,
pledged or otherwise transferred, directly or indirectly, without registration
under the U.S. Securities Act and any applicable securities laws of any state of
the United States or compliance with requirements of an exemption from such
registration requirements.
 
4.8           Restricted Securities.  The Purchaser understands that the
Purchased Shares and the common shares of the Company issuable upon conversion
thereof will be "restricted securities" as defined in Rule 144 under the U.S.
Securities Act and will be subject to a "hold period" and possibly other resale
restrictions under applicable securities legislation and the policies of the
Securities and Exchange Commission (the "SEC") and may not be resold until the
expiry of such hold period except in accordance with limited exemptions under
applicable securities legislation and regulatory policies and that the Company
may cause a legend to such effect, as set forth in Section 4.9 below, to be
placed on the certificates representing the Purchased Shares and the common
shares of the Company issuable upon conversion thereof.
 
4.9           Legend.  The Purchaser understands and acknowledges that upon the
original issuance of the Purchased Shares and the common shares of the Company
issuable upon conversion thereof, and until such time as it is no longer
required under applicable requirements of the U.S. Securities Act or applicable
securities laws of any state of the United States, all certificates representing
the Purchased Shares and the common shares of the Company issuable upon
conversion thereof and all certificates issued in exchange therefor or in
substitution thereof, shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR
INDIRECTLY, ONLY (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE
WITH ALL LOCAL LAWS AND REGULATIONS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND, IN THE CASE OF SUBPARAGRAPHS (C) OR (D), THE SELLER
FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM
AND SUBSTANCE SATISFACTORY TO THE COMPANY TO SUCH EFFECT.  DELIVERY OF THIS
CERTIFICATE MAY NOT CONSTITUTE "GOOD DELIVERY" IN SETTLEMENT OF TRANSACTIONS ON
STOCK EXCHANGES IN CANADA.
 
provided further, that, if any of the Purchased Shares and the common shares of
the Company issuable upon conversion thereof are being sold pursuant to Rule 144
of the U.S. Securities Act, the legend may be removed by delivery to the
Company’s transfer agent of an opinion of counsel of recognized standing in form
and substance satisfactory to the Company, to the effect that the legend is no
longer required
 
 
10
 

--------------------------------------------------------------------------------

 
under applicable requirements of the U.S. Securities Act or any applicable
securities laws of any state of the United States.
 
4.10           PATRIOT Act.  The funds representing the Purchase Price which
will be advanced by the Purchaser to the Company hereunder will not represent
proceeds of crime for the purposes of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(the "PATRIOT Act") and the Purchaser acknowledges that the Company may in the
future be required by law to disclose the Purchaser’s name and other information
relating to the subscription agreement and the Purchaser’s subscription
hereunder, on a confidential basis, pursuant to the PATRIOT Act.  No portion of
the Purchase Price to be provided by the Purchaser (i) has been or will be
derived from or related to any activity that is deemed criminal under the laws
of the United States of America, or any other jurisdiction, or (ii) is being
tendered on behalf of a person or entity who has not been identified to or by
the Purchaser, and it shall promptly notify the Company if the Purchaser
discovers that any of such representations ceases to be true and provide the
Company with appropriate information in connection therewith.
 
4.11           Own Counsel.  In connection with the purchase of the Purchased
Shares, the Purchaser has not relied upon the Company for investment, legal or
tax advice, and has in all cases sought or elected not to seek the advice of the
Purchaser’s own personal investment advisers, legal counsel and tax advisers and
the Purchaser is able, without impairing its financial condition, to hold the
Purchased Shares for an indefinite period of time and it can otherwise be
reasonably assumed to have the capacity to protect its own interest in
connection with its investment.
 
4.12           Tax Consequences.  The Purchaser understands and agrees that
there may be material tax consequences to the Purchaser of an acquisition,
disposition or exercise of any of the Purchased Shares and the common shares of
the Company issuable upon conversion thereof; the Company  gives no opinion and
makes no representation with respect to the tax consequences to the Purchaser
under United States, state, local or foreign tax law of the Purchaser’s
acquisition or disposition of such Purchased Shares; in particular, no
determination has been made whether the Company will be a “passive foreign
investment company” within the meaning of Section 1291 of the United States
Internal Revenue Code.
 
4.13           No General Solicitation or Advertisement.  The Purchaser has not
purchased the Purchased Shares as a result of any form of general solicitation
or general advertising (as those terms are used in Regulation D), including
advertisements, articles, press releases, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or other form of telecommunications, including electronic display,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.
 
5.             Closing.  
 
5.1           Time and Place of Closing.  The closing of the purchase of the
Purchased Shares by the Purchaser (the “Closing”) shall be held at the offices
of legal counsel to the Company, at 10:00 A.M., Toronto time on December 13,
2012 or on such other date and time agreed upon by the Purchaser and the
Company.
 
5.2           Delivery of the Purchased Shares and Purchase Price.  Delivery of
the Purchased Shares shall be made by the Company to the Purchaser at the
Closing by delivering a certificate representing such shares registered in the
name of the Purchaser. The certificates for the Purchased Shares shall bear any
legends required under applicable laws and other appropriate legends,
satisfactory to the Purchaser and their counsel, with respect to the terms of
such shares and the limitations and restrictions thereon. Delivery of the
Purchase Price shall be made by the Purchaser to the Company at the Closing by
bank draft, certified cheque or wire transfer of immediately available funds to
a bank account designated by the Company.
 
6.             Conditions of Purchaser Obligations at Closing.  The obligations
of the Purchaser under Sections 2.1 and 2.2 of this Agreement are subject to the
fulfillment or waiver by the Purchaser on or before the
 
 
11
 

--------------------------------------------------------------------------------

 
 
Closing of each of the following conditions; provided, however, that the
consummation of the transactions contemplated by this Agreement by the Purchaser
shall constitute a waiver of these conditions by the Purchaser:
 
6.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true and correct on
and as of date of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
 
6.2           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
6.3           No Litigation.  No action, suit or proceeding shall be pending or
threatened against the Company or the Purchaser relating to the consummation of
any of the transactions contemplated by this Agreement nor any governmental
action seeking to delay or enjoin any such transactions; and no order issued by
a court of competent jurisdiction or governmental body shall be in effect
restricting or preventing the consummation of any of the transactions
contemplated by this Agreement.
 
6.4           Compliance Certificate.  The Chief Executive Officer of the
Company shall deliver to the Purchaser at the Closing a certificate stating that
the conditions specified in Sections 6.1 and 6.2 herein have been fulfilled.
 
6.5           Registration Rights Agreement.  The Company (other than the
Purchaser) shall have entered into a Registration Rights Agreement in the form
attached as Exhibit I (the “Registration Rights Agreement”).
 
6.6           Opinions of Company Counsel and Title Reports.  The Purchaser
shall have received from Stikeman Elliott LLP, counsel for the Company, a
customary opinion, dated as of the Closing, in such form and substance as is to
be reasonably satisfactory to the Purchaser and its counsel, regarding the valid
existence, good standing and other customary aspects of the Company and its
Material Subsidiaries.  The Purchaser shall have received from the Company the
Title Reports and copies of all maintenance fee filings submitted for the
Properties for the 2012/2013 assessment year, such Title Reports and maintenance
fee filings to be in such form and substance as is to be reasonably satisfactory
to the Purchaser and its counsel.  The Purchaser shall have also received a
commitment from the Company to provide an update of each of the Title Reports,
brought current through the date of the Closing as soon as reasonably
practicable but in no case later than 45 days following the Closing
 
6.7           Consents.  The Company shall have received the requisite consents
(including stockholder consents and the waiver of any shareholders’ preemptive
rights) necessary to consummate the transactions contemplated hereby.  The
Exchanges will have conditionally approved the listing of the common shares of
the Company issuable upon conversion of the Purchased Shares, subject only to
compliance with the usual conditions of the Exchanges.
 
6.8           Constating Documents.  The Notice of Articles and Articles shall
have been amended to include the Series A Preferred Shares in the capital of the
Company with the terms and conditions attached as Exhibit II.
 
7.             Conditions of the Company’s Obligations at the Initial Closing.  
 
The obligations of the Company under Sections 2.1 and 2.2 of this Agreement are
subject to the fulfillment or waiver by the Company on or before the  Closing of
each of the following conditions; provided, however, that the consummation of
the transactions contemplated by this Agreement by the Company shall constitute
a waiver of these conditions by such Company:
 
7.1           Representations and Warranties.  The representations and
warranties of the Purchaser contained in Section 4 shall be true and correct on
and as of date of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
 
12
 

--------------------------------------------------------------------------------

 
 
7.2           Payment of Purchase Price.  The Purchaser shall have delivered the
Purchase Price specified in Section 2.2 to the Company.
 
8.             Post-Closing Covenants.  
 
8.1           Use of Proceeds.  The proceeds from the issuance of the Purchased
Shares will be used by the Company for working capital and general corporate
purposes.
 
9.             Miscellaneous.
 
9.1           Survival.  The warranties, representations and covenants of the
Company and the Purchaser contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Purchaser or the Company.
 
9.2           Successors and Assigns.  Subject to Section 9.9, except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Purchased Shares). Nothing
in this Agreement, express or implied, is intended to confer upon any party,
other than the parties hereto or their respective successors and assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
9.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
9.4           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient on a Business Day, if not, then on
the next Business Day; (iii) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the following address or at such other address as such party may designate by
ten days advance written notice to the other Parties:
 
To the Purchaser, at:
 
[______________].
 
To the Company, at:
 
Midway Gold Corp.
Suite 280 – 8310 South Valley Highway
Englewood, Colorado  80112
Facsimile:  720-979-0898
Attention:  Kenneth Brunk, Chief Execituve Officer
 
With copies for informational purposes only to:
 
Dorsey & Whitney LLP
1400 Wewatta Street, Suite 400
Denver, CO  80202
Facsimile:  303-629-3450
Attention:  Kenneth Sam, Esq.


 
9.5           Finder’s Fee.  No commission or compensation in the nature of a
finders’ fee is due any Person in connection with the transactions herein.  The
Purchaser agrees to indemnify and to hold
 
 
13
 

--------------------------------------------------------------------------------

 
 
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Purchaser or any of its
officers, partners, employees or representatives is responsible. The Company
agrees to indemnify and hold harmless the Purchaser from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
9.6           Expenses.  The Company shall reimburse the Purchaser or its
designee(s) for all costs and expenses actually incurred by Hale in connection
with the negotiating and closing of the transaction contemplated hereby
(including, without limitation, all external legal fees, accounting and tax
related fees, and disbursements in connection therewith, documentation and
implementation of the transactions contemplated hereby, travel and due diligence
fees and disbursements in connection therewith) and any costs associated
with  the enforcement of the Purchaser’s rights with respect to the collection
of any amounts due to the Purchaser from the Company under this Agreement (the
“Expenses”).   The Expenses may be withheld by the Purchaser from its purchase
price for the Purchased Shares at the closing of the Transaction.  As reasonably
requested by the Company, the Purchaser shall provide such documentation, as
appropriately redacted, in support of such fees and expenses for which payment
is to be made.  The Company shall pay the Expenses within ten (10) business days
upon the Purchaser’s request.
 
9.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Purchaser.
 
9.8           Indemnification.  The Company shall indemnify, defend and hold the
Purchaser and its respective direct or indirect Affiliates, officers, directors,
partners (including partners of partners and shareholders and members of
partners), members, shareholders, employees and agents and each other person
which controls any of them (each, an “Indemnified Party”) harmless from and
against any and all liabilities, losses or damages, together with all reasonable
costs and expenses related thereto (including legal and accounting fees and
expenses), arising from, relating to, or connected with (i) any untruth,
inaccuracy or breach of any representations, warranties or covenants contained
in this Agreement and (ii) any claim brought against any Indemnified Party by
any third party (including any other stockholder of the Company) as a result of
the transactions contemplated by this Agreement.
 
9.9           Assignment.  Neither this Agreement nor any rights or obligations
under this Agreement shall be assignable by operation of law, amalgamation or
otherwise by any Party without the prior written consent of the other Party,
except that the Purchaser may assign, without being required to obtain consent
of the Company, all or part of its rights or obligations hereunder, including
the rights to acquire the Purchased Shares, without reducing its own obligations
hereunder, to any person provided such person delivers to the Company an
instrument in writing executed by such person confirming that it is bound by and
shall perform all of the obligations of the Purchaser under this Agreement as if
it were an original signatory.
 
9.10           Counterparts.  This Agreement may be executed by facsimile
signature or by or through such other electronic form in which a Party may place
or evidence its signature hereon (including an electronic scan of same) and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
 
 
 
 

14
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

  MIDWAY GOLD CORP.       Per:                          Name:      Title:    

 
 
 

 
[______________________]
 
 
      Per:                          Name:      Title:    

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
Registration Rights Agreement
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT II

 
Terms and Conditions of Class A Preferred Shares
 


 

 
 

--------------------------------------------------------------------------------

 



Exhibit 3.10
Capitalization Table




Issuance Type
Price per Security
Number of Securities Issued
Common Shares
– 128,251,298
Options to Purchase Common Shares
CAD$0.56 - $3.36
8,032,501
Warrants to Purchase Common Shares
US$1.85 6,130,781





2
 

--------------------------------------------------------------------------------

 


 
Exhibit 3.12
Material Actions or Proceedings


No applicable disclosures.






3
 

--------------------------------------------------------------------------------

 


 
Schedule 3.20
Compliance with Environmental Laws


No applicable disclosures.


 


4
 

--------------------------------------------------------------------------------

 